Citation Nr: 1535879	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  14-03 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for an acquired psychiatric disorder.

2. Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

On May 6, 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  Since the hearing, the Veteran has submitted new evidence, which was not available to the RO at the time it issued the most recent statement of the case (SOC) in January 2014.  However, the Veteran also submitted a written waiver of his right to have the RO consider this information before appellate review may proceed.
 
The issues of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In February 1992, the RO issued a rating decision denying entitlement to service connection for an adjustment disorder with personality disorder.  The Veteran did not file a notice of disagreement within one year of that decision nor did he submit new and material evidence within the year.   
 
2. Evidence received since the February 1992 rating decision was unavailable to agency decisionmakers at that time and relates to an unestablished fact necessary to establish the claim.


CONCLUSIONS OF LAW

1. The February 1992 rating decision denying entitlement to service connection for an adjustment disorder with personality disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

2. Evidence received since the February 1992 decision is new and material and the Veteran's previously denied claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening

A claim that has been denied in a final, unappealed rating decision may not generally be reopened and allowed.  See 38 U.S.C.A. § 7105(c).  One exception to the general rule of finality is authorized by 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented with respect to a claim which was disallowed, VA shall reopen the claim and review the former disposition of the claim.  "New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to establish the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

"In determining [whether evidence is new and material], the credibility of the evidence is to be presumed.  This presumption is made only for the purpose of determining whether the case should be reopened.  Once the evidence is found to be new and material and the case is reopened, the presumption that it is credible and entitled to full weight no longer applies."  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (emphasis in original).  In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The Veteran filed his initial claim for service connection for a nervous condition in August 1991.  In February 1992, the RO issued a rating decision denying the claim.  The Veteran was notified of the decision in a March 1992 letter, which was mailed to the address he provided in his initial application.  Having been notified of the denial of his claim, the Veteran needed to file his notice of disagreement within one year from the date the rating decision was mailed to him.  See 38 C.F.R. § 20.302(a).  Because the Veteran did not file a notice of disagreement and submitted no additional evidence within the one-year appeal period, the AOJ's decision became final in February 1993.  See 38 C.F.R. § 20.1103 (2014).

It is clear from the February 1992 decision that VA denied the Veteran's claim based on the finding that the Veteran had a personality disorder which, according to the decision "is not a chronic psychiatric illness for compensation purposes" and a personality disorder which, also according to the decision, "is a constitutional or developmental abnormality for which compensation may not be paid."  Since February 1992, the RO obtained VA treatment records which include diagnoses of PTSD and depression.  The Veteran also submitted a February 2013 evaluation from a psychologist in private practice.  According to the psychologist, the Veteran has PTSD and a depressive disorder not otherwise specified.  Because this evidence has the tendency to establish that the Veteran now has an acquired psychiatric disorder, a proposition which the February 1992 decision rejected, the evidence "relates to an unestablished fact necessary to establish the claim" and is not cumulative or redundant of previously available evidence.  For these reasons, the Board finds that the private psychological evaluation and VA treatment records amount to new and material evidence.


ORDER

New and material evidence was received to reopen a previously denied claim for service connection for an acquired psychiatric disorder.


REMAND

The Veteran's VA treatment notes indicate diagnoses of depression and posttraumatic stress disorder (PTSD).  He attributes both conditions to a series of events during his military service.  In his written statements and hearing testimony, the Veteran explained that he experienced an unusually severe series of punishments after his transfer to a new Army unit.  Specifically, he described members of his unit intentionally depriving the Veteran of sleep for periods of up to one week.  The Veteran also testified that he was sexually assaulted by members of his unit.  After this event, the Veteran said that he attempted suicide by taking a large quantity of prescription medications with alcohol.  His personnel records and the March 1991 discharge summary from an Army hospital confirm that he was hospitalized for suicidal ideation.   

The RO arranged for the Veteran to be examined by a VA psychologist in January 2014.  After completing an examination and reviewing of the claims file, the psychologist wrote a report, in which she indicated that the Veteran endorsed many symptoms of PTSD, including nightmares, intrusive thoughts and trouble sleeping.  Nevertheless, the examiner did not diagnose PTSD because the Veteran related these symptoms to the general pattern of punishment and mistreatment he experienced in the Army, particularly sleep deprivation, and not to the sexual assault.  The examiner agreed that the treatment the Veteran received must have been stressful, but she indicated that it would not qualify as a PTSD-stressor under the criteria described in the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), because the experience did not involve actual or threatened death or serious injury.

In her report, the January 2014 examiner wrote that she could not, without speculating, give an opinion as to the presence of depression or other psychiatric disorders.  She diagnosed the Veteran with an alcohol use disorder and described very heavy drinking by the Veteran during and since his discharge from the Army.  The examiner wrote: "Furthermore, he has not maintained any period of sobriety to determine if these symptoms would resolve in the absence of alcohol use or if they would continue to persist.  As a result, at this time, the diagnosis of Alcohol Use Disorder is most appropriate and it is impossible to determine without a period of sobriety and without undue speculation, if any other psychiatric disorders are present."

While the law generally prohibits the payment of compensation for disabilities resulting from the claimant's abuse of alcohol or drugs, see 38 U.S.C.A. §§ 105(a), 1110, there is a limited exception.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit held that 38 C.F.R. § 3.310 authorizes compensation for an alcohol or drug abuse disability when the claimant's alcohol or drug abuse disability is the secondary result of a separate service-connected disability, such as PTSD. Id. at 1381.  

The January 2014 VA examination report indicates that it is less likely than not that the Veteran's Alcohol use disorder was caused by psychiatric symptoms.  But an earlier section of the report indicates that the Veteran "denied pre-military history of drug or alcohol abuse of any significance."  He told the examiner that "he began abusing alcohol in 1991 while still enlisted in the military . . ."  Elsewhere in the report, the examiner noted that "the symptoms of depression and PTSD occurred concomitantly with the excessive alcohol use."  Given these findings, it is difficult to understand the reason for the examiner's conclusion that alcohol use was not the related to any acquired psychiatric disorder.  Under these circumstances, a new medical opinion is needed to clarify the Veteran's psychiatric diagnoses and the relationship, if any, between them and alcohol abuse.  

The Veteran's private psychological evaluation includes a diagnostic impression of PTSD and depressive disorder not otherwise specified.  But the psychologist's report indicated that, as of February 2013, the Veteran had maintained sobriety for approximately 13 years.  Given the VA examiner's statements about the absence of any significant period of sobriety, it is possible that the private evaluation was based on an inaccurate factual premise.  On remand, the AOJ should therefore obtain a new medical opinion which addresses the diagnoses in the report of the private psychologist.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain all outstanding VA and private mental health treatment records.  Any records obtained as a result of the AOJ's efforts should be associated with the claims file.  If no additional records are available, the AOJ should document its attempts to obtain them and should inform the Veteran of the results of these attempts. The Veteran should have the opportunity to respond.

2. The Veteran should then be afforded an additional VA psychiatric examination, to be conducted by a board of two (2) psychiatrists who have not heretofore seen or examined the Veteran.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim. 38 C.F.R. §§ 3.158, 3.655 (2014).  In the event the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last-known address.  It should also be indicated whether any notice sent was returned as undeliverable.

Following review of the electronic claims folders and completion of the psychiatric examination, the examiners should specifically comment as to whether the Veteran's current psychiatric symptomatology, however diagnosed, at least as likely as not (50 percent or more probability) had its origin during, or is in some way the result of, the Veteran's military service.  The examiners must then opine whether the Veteran currently has an alcohol abuse disability, and if so, whether it is at least as likely as not (50 percent or more probability) that the disability is due to or the result of the Veteran's PTSD or any other psychiatric disorder.

In their reports, the examiners should specifically address the diagnoses of depression and PTSD in the Veteran's post-service VA treatment records and in the February 2013 report of the Veteran's private psychologist.  A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder must be made available to and reviewed by the examiners prior to completion of the examination.  

3. The RO should then review the examination report to ensure that it is in complete compliance with the directives of this remand and that the examiners have documented their consideration of all records contained in the electronic claims file.  If the report is deficient in any manner, the RO must implement corrective procedures.

4. The RO should then readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


